Exhibit 10.1

ZILLOW GROUP, INC.

AMENDED AND RESTATED 2011 INCENTIVE PLAN

(As Amended and Restated Effective June 11, 2015)

SECTION 1. PURPOSE

The purpose of the Zillow Group, Inc. Amended and Restated 2011 Incentive Plan
is to attract, retain and motivate employees, officers, directors, consultants,
agents, advisors and independent contractors of the Company and its Related
Companies by providing them the opportunity to acquire a proprietary interest in
the Company and to align their interests and efforts to the long-term interests
of the Company’s shareholders.

SECTION 2. DEFINITIONS

Certain capitalized terms used in the Plan have the meanings set forth in
Appendix A.

SECTION 3. ADMINISTRATION

 

3.1 Administration of the Plan

(a) The Plan shall be administered by the Board or the Compensation Committee
(including a subcommittee thereof), which shall be composed of two or more
directors, each of whom is a “non-employee director” within the meaning of Rule
16b-3(b)(3) promulgated under the Exchange Act, or any successor definition
adopted by the Securities and Exchange Commission; an “outside director” within
the meaning of Section 162(m) of the Code, or any successor provision thereto;
and “independent” within the meaning of any applicable stock exchange listing
rules or similar regulatory authority.

(b) Notwithstanding the foregoing, the Board may delegate concurrent
responsibility for administering the Plan, including with respect to designated
classes of Eligible Persons, to different committees consisting of two or more
members of the Board, subject to such limitations as the Board deems appropriate
and subject to the requirements set forth in Section 3.1(a) with respect to
Awards granted to Participants who are subject to Section 16 of the Exchange Act
or Awards granted pursuant to Section 16 of the Plan. Members of any committee
shall serve for such term as the Board may determine, subject to removal by the
Board at any time. To the extent consistent with applicable law, the Board may
authorize one or more senior executive officers of the Company to grant Awards
to designated classes of Eligible Persons, within limits specifically prescribed
by the Board; provided, however, that no such officer shall have or obtain
authority to grant Awards to himself or herself or to any person subject to
Section 16 of the Exchange Act.

(c) All references in the Plan to the “Committee” shall be, as applicable, to
the Board, the Compensation Committee or any other committee or any officer to
whom authority has been delegated to administer the Plan.



--------------------------------------------------------------------------------

3.2 Administration and Interpretation by Committee

(a) Except for the terms and conditions explicitly set forth in the Plan and to
the extent permitted by applicable law, the Committee shall have full power and
exclusive authority, subject to such orders or resolutions not inconsistent with
the provisions of the Plan as may from time to time be adopted by the Board or a
Committee composed of members of the Board, to (i) select the Eligible Persons
to whom Awards may from time to time be granted under the Plan; (ii) determine
the type or types of Awards to be granted to each Participant under the Plan;
(iii) determine the number and type of shares of Common Stock to be covered by
each Award granted under the Plan; (iv) determine the terms and conditions of
any Award granted under the Plan; (v) approve the forms of notice or agreement
for use under the Plan; (vi) determine whether, to what extent and under what
circumstances Awards may be settled in cash, shares of Common Stock or other
property or canceled or suspended; (vii) interpret and administer the Plan and
any instrument evidencing an Award, notice or agreement executed or entered into
under the Plan; (viii) establish such rules and regulations as it shall deem
appropriate for the proper administration of the Plan; (ix) delegate ministerial
duties to such of the Company’s employees as it so determines; and (x) make any
other determination and take any other action that the Committee deems necessary
or desirable for administration of the Plan.

(b) The Committee shall have the right, without shareholder approval, to
(i) lower the exercise or grant price of an Option or SAR after it is granted;
(ii) cancel an Option or SAR at a time when its exercise or grant price exceeds
the Fair Market Value of the underlying stock, in exchange for cash, another
option or stock appreciation right, restricted stock, or other equity award; or
(iii) take any other action that is treated as a repricing under generally
accepted accounting principles.

(c) The effect on the vesting of an Award of a Company-approved leave of absence
or a Participant’s reduction in hours of employment or service shall be
determined by the Company’s chief human resources officer or other person
performing that function or, with respect to directors or executive officers, by
the Compensation Committee, whose determination shall be final.

(d) Decisions of the Committee shall be final, conclusive and binding on all
persons, including the Company, any Participant, any shareholder and any
Eligible Person. A majority of the members of the Committee may determine its
actions.

SECTION 4. SHARES SUBJECT TO THE PLAN

 

4.1 Authorized Number of Shares

Subject to adjustment from time to time as provided in Section 15.1, the number
of shares of Common Stock available for issuance under the Plan shall be:

(a) 5,300,000 shares; plus

 

-2-



--------------------------------------------------------------------------------

(b) an annual increase to be added as of January 1st of each year, commencing on
January 1, 2016 and ending on (and including) January 1, 2025, equal to the
least of (i) 3.5% of the outstanding Common Stock and Class B Common Stock on a
fully diluted basis as of the end of the immediately preceding calendar year,
(ii) 3,500,000 shares, and (iii) a lesser amount determined by the Board;
provided, however, that any shares that become available from any such increases
in previous years that are not actually issued shall continue to be available
for issuance under the Plan; plus

(c) 4,586,093 shares that previously became available for issuance under the
Plan pursuant to the authorized annual share increase on each of January 1,
2013, 2014 and 2015; plus

(d) (i) any shares subject to outstanding awards under the Prior Plan on the IPO
Date that subsequently cease to be subject to such awards (other than by reason
of exercise or settlement of the awards to the extent they are exercised for or
settled in vested or nonforfeitable shares), up to an aggregate maximum of
715,879 shares, which shares shall cease to be set aside or reserved for
issuance pursuant to the Prior Plan, effective on the date upon which they cease
to be so subject to such awards, and shall instead be set aside and reserved for
issuance pursuant to the Plan, and (ii) 46,283 shares, reflecting authorized
shares that were not issued or subject to awards under the Company’s Amended and
Restated 2005 Equity Incentive Plan (the “Prior Plan”) on the IPO Date that
became available for issuance under the Plan on such date.

Shares issued under the Plan shall be drawn from authorized and unissued shares.

 

4.2 Share Usage

(a) Shares of Common Stock covered by an Award shall not be counted as used
unless and until they are actually issued and delivered to a Participant. If any
Award lapses, expires, terminates or is canceled prior to the issuance of shares
thereunder or if shares of Common Stock are issued under the Plan to a
Participant and thereafter are forfeited to or otherwise reacquired by the
Company, the shares subject to such Awards and the forfeited or reacquired
shares shall again be available for issuance under the Plan. Any shares of
Common Stock (i) tendered by a Participant or retained by the Company as full or
partial payment to the Company for the purchase price of an Award or to satisfy
tax withholding obligations in connection with an Award, or (ii) covered by an
Award that is settled in cash, or in a manner such that some or all of the
shares of Common Stock covered by the Award are not issued, shall be available
for Awards under the Plan. The number of shares of Common Stock available for
issuance under the Plan shall not be reduced to reflect any dividends or
dividend equivalents that are reinvested into additional shares of Common Stock
or credited as additional shares of Common Stock subject or paid with respect to
an Award.

(b) The Committee shall also, without limitation, have the authority to grant
Awards as an alternative to or as the form of payment for grants or rights
earned or due under other compensation plans or arrangements of the Company.

(c) Notwithstanding any other provision of the Plan to the contrary, the
Committee may grant Substitute Awards under the Plan. Substitute Awards shall
not reduce the number of shares

 

-3-



--------------------------------------------------------------------------------

authorized for issuance under the Plan. In the event that an Acquired Entity has
shares available for awards or grants under one or more preexisting plans not
adopted in contemplation of such acquisition or combination and previously
approved by the Acquired Entity’s shareholders, then, to the extent determined
by the Board or the Compensation Committee, the shares available for grant
pursuant to the terms of such preexisting plans (as adjusted, to the extent
appropriate, using the exchange ratio or other adjustment or valuation ratio or
formula used in such acquisition or combination to determine the consideration
payable to holders of securities of the entities that are parties to such
acquisition or combination) may be used for Awards under the Plan and shall not
reduce the number of shares of Common Stock authorized for issuance under the
Plan; provided, however, that Awards using such available shares shall not be
made after the date awards or grants could have been made under the terms of
such preexisting plans, absent the acquisition or combination, and shall only be
made to individuals who were not employees or directors of the Company or a
Related Company prior to such acquisition or combination. In the event that a
written agreement between the Company and an Acquired Entity pursuant to which a
merger or consolidation or statutory share exchange is completed is approved by
the Board and that agreement sets forth the terms and conditions of the
substitution for or assumption of outstanding awards of the Acquired Entity,
those terms and conditions shall be deemed to be the action of the Committee
without any further action by the Committee, except as may be required for
compliance with Rule 16b-3 under the Exchange Act, and the persons holding such
awards shall be deemed to be Participants.

(d) Notwithstanding any other provision of this Section 4.2 to the contrary, the
maximum number of shares that may be issued upon the exercise of Incentive Stock
Options shall equal the aggregate share number stated in Section 4.1(a), subject
to adjustment as provided in Section 15.1.

SECTION 5. ELIGIBILITY

An Award may be granted to any employee, officer or director of the Company or a
Related Company whom the Committee from time to time selects. An Award may also
be granted to any consultant, agent, advisor or independent contractor for bona
fide services rendered to the Company or any Related Company that (a) are not in
connection with the offer and sale of the Company’s securities in a
capital-raising transaction and (b) do not directly or indirectly promote or
maintain a market for the Company’s securities.

SECTION 6. AWARDS

 

6.1 Form, Grant and Settlement of Awards

The Committee shall have the authority, in its sole discretion, to determine the
type or types of Awards to be granted under the Plan. Such Awards may be granted
either alone or in addition to or in tandem with any other type of Award. Any
Award settlement may be subject to such conditions, restrictions and
contingencies as the Committee shall determine.

 

-4-



--------------------------------------------------------------------------------

6.2 Evidence of Awards

Awards granted under the Plan shall be evidenced by a written, including an
electronic, instrument that shall contain such terms, conditions, limitations
and restrictions as the Committee shall deem advisable and that are not
inconsistent with the Plan.

 

6.3 Deferrals

To the extent permitted by applicable law, the Committee may permit or require a
Participant to defer receipt of the payment of any Award. If any such deferral
election is permitted or required, the Committee, in its sole discretion, shall
establish rules and procedures for such payment deferrals, which may include the
grant of additional Awards or provisions for the payment or crediting of
interest or dividend equivalents, including converting such credits to deferred
stock unit equivalents. All deferrals by Participants shall be made in
accordance with Section 409A.

 

6.4 Dividends and Distributions

Participants may, if the Committee so determines, be credited with dividends or
dividend equivalents paid with respect to shares of Common Stock underlying an
Award in a manner determined by the Committee in its sole discretion. The
Committee may apply any restrictions to the dividends or dividend equivalents
that the Committee deems appropriate. The Committee, in its sole discretion, may
determine the form of payment of dividends or dividend equivalents, including
cash, shares of Common Stock, Restricted Stock or Stock Units. Notwithstanding
the foregoing, the right to any dividends or dividend equivalents declared and
paid on the number of shares underlying an Option or a Stock Appreciation Right
may not be contingent, directly or indirectly, on the exercise of the Option or
Stock Appreciation Right, and must comply with or qualify for an exemption under
Section 409A. Also notwithstanding the foregoing, the right to any dividends or
dividend equivalents declared and paid on Restricted Stock must comply with or
qualify for an exemption under Section 409A.

SECTION 7. OPTIONS

 

7.1 Grant of Options

The Committee may grant Options designated as Incentive Stock Options or
Nonqualified Stock Options.

 

7.2 Option Exercise Price

Options shall be granted with an exercise price per share not less than 100% of
the Fair Market Value of the Common Stock on the Grant Date (and shall not be
less than the minimum exercise price required by Section 422 of the Code with
respect to Incentive Stock Options), except in the case of Substitute Awards.

 

-5-



--------------------------------------------------------------------------------

7.3 Term of Options

Subject to earlier termination in accordance with the terms of the Plan and the
instrument evidencing the Option, the maximum term of an Option shall be ten
years from the Grant Date. For Incentive Stock Options, the maximum term shall
comply with Section 422 of the Code.

 

7.4 Exercise of Options

(a) The Committee shall establish and set forth in each instrument that
evidences an Option the time at which, or the installments in which, the Option
shall vest and become exercisable, any of which provisions may be waived or
modified by the Committee at any time.

(b) To the extent an Option has vested and become exercisable, the Option may be
exercised in whole or from time to time in part by delivery to or as directed or
approved by the Company of a properly executed stock option exercise agreement
or notice, in a form and in accordance with procedures established by the
Committee, setting forth the number of shares with respect to which the Option
is being exercised, the restrictions imposed on the shares purchased under such
exercise agreement or notice, if any, and such representations and agreements as
may be required by the Committee, accompanied by payment in full as described in
Section 7.5. An Option may be exercised only for whole shares and may not be
exercised for less than a reasonable number of shares at any one time, as
determined by the Committee.

 

7.5 Payment of Exercise Price

The exercise price for shares purchased under an Option shall be paid in full to
the Company by delivery of consideration equal to the product of the Option
exercise price and the number of shares purchased. Such consideration must be
paid before the Company will issue the shares being purchased and must be in a
form or a combination of forms acceptable to the Committee for that purchase,
which forms may include:

(a) cash;

(b) check or wire transfer;

(c) having the Company withhold shares of Common Stock that would otherwise be
issued on exercise of the Option that have an aggregate Fair Market Value equal
to the aggregate exercise price of the shares being purchased under the Option;

(d) tendering (either actually or, so long as the Common Stock is registered
under Section 12(b) or 12(g) of the Exchange Act, by attestation) shares of
Common Stock owned by the Participant that have an aggregate Fair Market Value
equal to the aggregate exercise price of the shares being purchased under the
Option;

(e) so long as the Common Stock is registered under Section 12(b) or 12(g) of
the Exchange Act, and to the extent permitted by law, delivery of a properly
executed exercise agreement or notice, together with irrevocable instructions to
a brokerage firm designated or approved by the Company to deliver promptly to
the Company the aggregate amount of proceeds to pay the Option exercise price
and any withholding tax obligations that may arise in connection with the
exercise, all in accordance with the regulations of the Federal Reserve Board;
or

 

-6-



--------------------------------------------------------------------------------

(f) such other consideration as the Committee may permit.

 

7.6 Effect of Termination of Service

The Committee shall establish and set forth in each instrument that evidences an
Option whether the Option shall continue to be exercisable, and the terms and
conditions of such exercise, after a Termination of Service, any of which
provisions may be waived or modified by the Committee at any time. If not
otherwise established in the instrument evidencing the Option, the Option shall
be exercisable according to the following terms and conditions, which may be
waived or modified by the Committee at any time:

(a) Any portion of an Option that is not vested and exercisable on the date of a
Participant’s Termination of Service shall expire on such date.

(b) Any portion of an Option that is vested and exercisable on the date of a
Participant’s Termination of Service shall expire on the earliest to occur of:

(i) if the Participant’s Termination of Service occurs for reasons other than
Cause, Retirement, Disability or death, the date that is three months after such
Termination of Service;

(ii) if the Participant’s Termination of Service occurs by reason of Retirement,
Disability or death, the one-year anniversary of such Termination of Service;
and

(iii) the Option Expiration Date.

Notwithstanding the foregoing, if a Participant dies after his or her
Termination of Service but while an Option is otherwise exercisable, the portion
of the Option that is vested and exercisable on the date of such Termination of
Service shall expire upon the earlier to occur of (y) the Option Expiration Date
and (z) the one-year anniversary of the date of death, unless the Committee
determines otherwise.

Also notwithstanding the foregoing, in case a Participant’s Termination of
Service occurs for Cause, all Options granted to the Participant shall
automatically expire upon first notification to the Participant of such
termination, unless the Committee determines otherwise. If a Participant’s
employment or service relationship with the Company is suspended pending an
investigation of whether the Participant shall be terminated for Cause, all the
Participant’s rights under any Option shall likewise be suspended during the
period of investigation. If any facts that would constitute termination for
Cause are discovered after a Participant’s Termination of Service, any Option
then held by the Participant may be immediately terminated by the Committee, in
its sole discretion.

(c) Notwithstanding the foregoing, if exercise of the Option following a
Participant’s Termination of Service, but while the Option is otherwise
exercisable, would be prohibited solely because the issuance of Common Stock
upon exercise of the Option would violate the registration requirements under
the Securities Act, then the Option shall remain exercisable until

 

-7-



--------------------------------------------------------------------------------

the earlier of (i) the Option Expiration Date and (ii) the expiration of a total
period of three months (or such longer period of time as determined by the
Committee in its sole discretion), which time period need not be consecutive,
after the Participant’s Termination of Service during which exercise of the
Option would not be in violation of the Securities Act.

SECTION 8. INCENTIVE STOCK OPTION LIMITATIONS

Notwithstanding any other provision of the Plan to the contrary, the terms and
conditions of any Incentive Stock Options shall in addition comply in all
respects with Section 422 of the Code, or any successor provision, and any
applicable regulations thereunder, including, to the extent required thereunder,
the following:

 

8.1 Eligible Employees

Individuals who are not employees of the Company or one of its parent or
subsidiary corporations (as such terms are defined for purposes of Section 422
of the Code) on the Grant Date may not be granted Incentive Stock Options.

 

8.2 Dollar Limitation

To the extent the aggregate Fair Market Value of Common Stock with respect to
which Incentive Stock Options are exercisable for the first time by a
Participant during any calendar year exceeds $100,000 (or, if different, the
maximum limitation in effect at the time of grant under the Code), such portion
in excess of $100,000 shall be treated as a Nonqualified Stock Option.

 

8.3 Ten Percent Stockholders

In the case of an Incentive Stock Option granted to a Participant who owns more
than 10% of the total combined voting power of all classes of the stock of the
Company or of its parent or subsidiary corporations (a “Ten Percent
Stockholder”), such Option shall be granted with an exercise price per share not
less than 110% of the Fair Market Value of the Common Stock on the Grant Date
and with a maximum term of five years from the Grant Date. The determination of
more than 10% ownership shall be made in accordance with Section 422 of the
Code.

SECTION 9. STOCK APPRECIATION RIGHTS

 

9.1 Grant of Stock Appreciation Rights

The Committee may grant Stock Appreciation Rights to Participants at any time on
such terms and conditions as the Committee shall determine in its sole
discretion. An SAR may be granted in tandem with an Option (a “tandem SAR”) or
alone (a “freestanding SAR”). The grant price of a tandem SAR shall be equal to
the exercise price of the related Option. The grant price of a freestanding SAR
shall be established in accordance with procedures for Options set forth in
Section 7.2. An SAR may be exercised upon such terms and conditions and for such
term as the Committee determines in its sole discretion; provided, however,
that, subject to earlier termination in accordance with the terms of the Plan
and the instrument evidencing the SAR, the maximum term of a freestanding SAR
shall be ten years, and in the case of a tandem SAR, (a) the term shall not
exceed the term of the related Option and (b) the tandem SAR may be

 

-8-



--------------------------------------------------------------------------------

exercised for all or part of the shares subject to the related Option upon the
surrender of the right to exercise the equivalent portion of the related Option,
except that the tandem SAR may be exercised only with respect to the shares for
which its related Option is then exercisable.

 

9.2 Payment of SAR Amount

Upon the exercise of an SAR, a Participant shall be entitled to receive payment
in an amount determined by multiplying: (a) the difference between the Fair
Market Value of the Common Stock on the date of exercise over the grant price of
the SAR by (b) the number of shares with respect to which the SAR is exercised.
At the discretion of the Committee as set forth in the instrument evidencing the
Award, the payment upon exercise of an SAR may be in cash, in shares, in some
combination thereof or in any other manner approved by the Committee in its sole
discretion.

 

9.3 Waiver of Restrictions

The Committee, in its sole discretion, may waive any other terms, conditions or
restrictions on any SAR under such circumstances and subject to such terms and
conditions as the Committee shall deem appropriate.

SECTION 10. STOCK AWARDS, RESTRICTED STOCK AND STOCK

UNITS

 

10.1 Grant of Stock Awards, Restricted Stock and Stock Units

The Committee may grant Stock Awards, Restricted Stock and Stock Units on such
terms and conditions and subject to such repurchase or forfeiture restrictions,
if any, which may be based on continuous service with the Company or a Related
Company or the achievement of any performance goals, as the Committee shall
determine in its sole discretion, which terms, conditions and restrictions shall
be set forth in the instrument evidencing the Award.

 

10.2 Vesting of Restricted Stock and Stock Units

Upon the satisfaction of any terms, conditions and restrictions prescribed with
respect to Restricted Stock or Stock Units, or upon a Participant’s release from
any terms, conditions and restrictions on Restricted Stock or Stock Units, as
determined by the Committee, (a) the shares covered by each Award of Restricted
Stock shall become freely transferable by the Participant, and (b) Stock Units
shall be paid in shares of Common Stock or, if set forth in the instrument
evidencing the Awards, in cash or a combination of cash and shares of Common
Stock. Any fractional shares subject to such Awards shall be paid to the
Participant in cash.

 

10.3 Waiver of Restrictions

The Committee, in its sole discretion, may waive the repurchase or forfeiture
period and any other terms, conditions or restrictions on any Restricted Stock
or Stock Units under such circumstances and subject to such terms and conditions
as the Committee shall deem appropriate.

 

-9-



--------------------------------------------------------------------------------

SECTION 11. PERFORMANCE AWARDS

 

11.1 Performance Shares

The Committee may grant Awards of Performance Shares, designate the Participants
to whom Performance Shares are to be awarded and determine the number of
Performance Shares and the terms and conditions of each such Award. Performance
Shares shall consist of a unit valued by reference to a designated number of
shares of Common Stock, the value of which may be paid to the Participant by
delivery of shares of Common Stock or, if set forth in the instrument evidencing
the Award, of such property as the Committee shall determine, including, without
limitation, cash, shares of Common Stock, other property, or any combination
thereof, upon the attainment of performance goals, as established by the
Committee, and other terms and conditions specified by the Committee. The amount
to be paid under an Award of Performance Shares may be adjusted on the basis of
such further consideration as the Committee shall determine in its sole
discretion.

 

11.2 Performance Units

The Committee may grant Awards of Performance Units, designate the Participants
to whom Performance Units are to be awarded and determine the number of
Performance Units and the terms and conditions of each such Award. Performance
Units shall consist of a unit valued by reference to a designated amount of
property other than shares of Common Stock, which value may be paid to the
Participant by delivery of such property as the Committee shall determine,
including, without limitation, cash, shares of Common Stock, other property, or
any combination thereof, upon the attainment of performance goals, as
established by the Committee, and other terms and conditions specified by the
Committee. The amount to be paid under an Award of Performance Units may be
adjusted on the basis of such further consideration as the Committee shall
determine in its sole discretion.

SECTION 12. OTHER STOCK OR CASH-BASED AWARDS

Subject to the terms of the Plan and such other terms and conditions as the
Committee deems appropriate, the Committee may grant other incentives payable in
cash or in shares of Common Stock under the Plan.

SECTION 13. WITHHOLDING

(a) The Company may require the Participant to pay to the Company or a Related
Company, as applicable, the amount of (i) any taxes that the Company or a
Related Company is required by applicable federal, state, local or foreign law
to withhold with respect to the grant, vesting or exercise of an Award (“tax
withholding obligations”) and (ii) any amounts due from the Participant to the
Company or any Related Company (“other obligations”). Notwithstanding any other
provision of the Plan to the contrary, the Company shall not be required to
issue any shares of Common Stock or otherwise settle an Award under the Plan
until such tax withholding obligations and other obligations are satisfied.

 

-10-



--------------------------------------------------------------------------------

(b) The Committee, its sole discretion, may permit or require a Participant to
satisfy all or part of the Participant’s tax withholding obligations and other
obligations by (i) paying cash to the Company or a Related Company, as
applicable, (ii) having the Company withhold an amount from any cash amounts
otherwise due or to become due from the Company or a Related Company to the
Participant, (iii) having the Company withhold a number of shares of Common
Stock that would otherwise be issued to the Participant (or become vested, in
the case of Restricted Stock) having a Fair Market Value equal to the tax
withholding obligations and other obligations, (iv) surrendering a number of
shares of Common Stock the Participant already owns having a value equal to the
tax withholding obligations and other obligations, (v) selling shares of Common
Stock issued under an Award on the open market or to the Company, or (vi) taking
such other action as may be necessary in the opinion of the Committee to satisfy
any applicable tax withholding obligations. The value of the shares so withheld
or tendered may not exceed the employer’s applicable minimum required tax
withholding rate or such other applicable rate as is necessary to avoid adverse
treatment for financial accounting purposes, as determined by the Committee in
its sole discretion.

SECTION 14. ASSIGNABILITY

No Award or interest in an Award may be sold, assigned, pledged (as collateral
for a loan or as security for the performance of an obligation or for any other
purpose) or transferred by a Participant or made subject to attachment or
similar proceedings otherwise than by will or by the applicable laws of descent
and distribution, except to the extent the Participant designates one or more
beneficiaries on a Company-approved form who may exercise the Award or receive
payment under the Award after the Participant’s death. During a Participant’s
lifetime, an Award may be exercised only by the Participant. Notwithstanding the
foregoing, and to the extent permitted by Section 422 of the Code, the
Committee, in its sole discretion, may permit a Participant to assign or
transfer an Award subject to such terms and conditions as the Committee shall
specify.

SECTION 15. ADJUSTMENTS

 

15.1 Adjustment of Shares

(a) In the event, at any time or from time to time, a stock dividend, stock
split, spin-off, combination or exchange of shares, recapitalization, merger,
consolidation, statutory share exchange, distribution to shareholders other than
a normal cash dividend, or other change in the Company’s corporate or capital
structure results in (i) the outstanding shares of Common Stock, or any
securities exchanged therefor or received in their place, being exchanged for a
different number or kind of securities of the Company or (ii) new, different or
additional securities of the Company or any other company being received by the
holders of shares of Common Stock, then the Committee shall make proportional
adjustments in (1) the maximum number and kind of securities available for
issuance under the Plan; (2) the maximum number and kind of securities issuable
as Incentive Stock Options as set forth in Section 4.2(d); (3) the maximum
numbers and kind of securities set forth in Section 16.3; and (4) the number and
kind of securities that are subject to any outstanding Award and the per share
price of such securities, without any change in the aggregate price to be paid
therefor. The determination by the Committee as to the terms of any of the
foregoing adjustments shall be conclusive and binding.

 

-11-



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, the issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
for cash or property, or for labor or services rendered, either upon direct sale
or upon the exercise of rights or warrants to subscribe therefor, or upon
conversion of shares or obligations of the Company convertible into such shares
or other securities, shall not affect, and no adjustment by reason thereof shall
be made with respect to, outstanding Awards. Also notwithstanding the foregoing,
a dissolution or liquidation of the Company or a Company Transaction shall not
be governed by this Section 15.1 but shall be governed by Sections 15.2 and
15.3, respectively.

 

15.2 Dissolution or Liquidation

To the extent not previously exercised or settled, and unless otherwise
determined by the Committee in its sole discretion, Awards shall terminate
immediately prior to the dissolution or liquidation of the Company. To the
extent a vesting condition, forfeiture provision or repurchase right applicable
to an Award has not been waived by the Committee, the Award shall be forfeited
immediately prior to the consummation of the dissolution or liquidation.

 

15.3 Change of Control

Notwithstanding any other provision of the Plan to the contrary, unless the
Committee shall determine otherwise in the instrument evidencing the Award or in
a written employment, services or other agreement between the Participant and
the Company or a Related Company, in the event of a Change of Control:

(a) All outstanding Awards that are subject to vesting based on continued
employment or service with the Company or a Related Company shall become fully
vested and immediately exercisable or payable, and all applicable restrictions
or forfeiture provisions shall lapse, immediately prior to the Change of Control
and shall terminate at the effective time of the Change of Control; provided,
however, that with respect to a Change of Control that is a Company Transaction
in which such Awards could be converted, assumed, substituted for or replaced by
the Successor Company, such Awards shall become fully vested and immediately
exercisable or payable, and all applicable restrictions or forfeiture provisions
shall lapse, only if and to the extent such Awards are not converted, assumed,
substituted for or replaced by the Successor Company. If and to the extent that
the Successor Company converts, assumes, substitutes for or replaces an Award,
the vesting restrictions and/or forfeiture provisions applicable to such Award
shall not be accelerated or lapse, and all such vesting restrictions and/or
forfeiture provisions shall continue with respect to any shares of the Successor
Company or other consideration that may be received with respect to such Award.

For the purposes of Section 15.3(a), an Award shall be considered converted,
assumed, substituted for or replaced by the Successor Company if following the
Company Transaction the Award confers the right to purchase or receive, for each
share of Common Stock subject to the Award immediately prior to the Company
Transaction, the consideration (whether stock, cash or other securities or
property) received in the Company Transaction by holders of Common Stock for
each share held on the effective date of the transaction (and if holders were
offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding shares); provided, however, that if
such consideration received in the Company Transaction is

 

-12-



--------------------------------------------------------------------------------

not solely common stock of the Successor Company, the Committee may, with the
consent of the Successor Company, provide for the consideration to be received
pursuant to the Award, for each share of Common Stock subject thereto, to be
solely common stock of the Successor Company substantially equal in fair market
value to the per share consideration received by holders of Common Stock in the
Company Transaction. The determination of such substantial equality of value of
consideration shall be made by the Committee, and its determination shall be
conclusive and binding.

(b) All Performance Shares, Performance Units and other outstanding Awards that
are subject to vesting based on the achievement of specified performance goals
and that are earned and outstanding as of the date the Change of Control is
determined to have occurred and for which the payout level has been determined
shall be payable in full in accordance with the payout schedule pursuant to the
instrument evidencing the Award. All Performance Shares, Performance Units and
other outstanding Awards that are subject to vesting based on the achievement of
specified performance goals for which the payout level has not been determined
as of the date the Change of Control is determined to have occurred shall be
prorated at the target payout level up to and including the date of such Change
of Control and shall be payable in accordance with the payout schedule set forth
in the instrument evidencing the Award. Any existing deferrals or other
restrictions not waived by the Committee in its sole discretion shall remain in
effect.

(c) Notwithstanding the foregoing, the Committee, in its sole discretion, may
instead provide in the event of a Change of Control that is a Company
Transaction that a Participant’s outstanding Awards shall terminate upon or
immediately prior to such Company Transaction and that such Participant shall
receive, in exchange therefor, a cash payment equal to the amount (if any) by
which (x) the value of the per share consideration received by holders of Common
Stock in the Company Transaction, or, in the event the Company Transaction is
one of the transactions listed under subsection (c) in the definition of Company
Transaction or otherwise does not result in direct receipt of consideration by
holders of Common Stock, the value of the deemed per share consideration
received, in each case as determined by the Committee in its sole discretion,
multiplied by the number of shares of Common Stock subject to such outstanding
Awards (to the extent then vested and exercisable or whether or not then vested
and exercisable, as determined by the Committee in its sole discretion) exceeds
(y) if applicable, the respective aggregate exercise price or grant price for
such Awards.

(d) For the avoidance of doubt, nothing in this Section 15.3 requires all
outstanding Awards to be treated similarly.

 

15.4 Further Adjustment of Awards

Subject to Sections 15.2 and 15.3, the Committee shall have the discretion,
exercisable at any time before a sale, merger, consolidation, statutory share
exchange, reorganization, liquidation, dissolution or change of control of the
Company, as defined by the Committee, to take such further action as it
determines to be necessary or advisable with respect to Awards. Such authorized
action may include (but shall not be limited to) establishing, amending or
waiving the type, terms, conditions or duration of, or restrictions on, Awards
so as to provide for earlier, later, extended or additional time for exercise,
lifting restrictions and other modifications, and the

 

-13-



--------------------------------------------------------------------------------

Committee may take such actions with respect to all Participants, to certain
categories of Participants or only to individual Participants. The Committee may
take such action before or after granting Awards to which the action relates and
before or after any public announcement with respect to such sale, merger,
consolidation, statutory share exchange, reorganization, liquidation,
dissolution or change of control that is the reason for such action.

 

15.5 No Limitations

The grant of Awards shall in no way affect the Company’s right to adjust,
reclassify, reorganize or otherwise change its capital or business structure or
to merge, consolidate, dissolve, liquidate or sell or transfer all or any part
of its business or assets.

 

15.6 Fractional Shares

In the event of any adjustment in the number of shares covered by any Award,
each such Award shall cover only the number of full shares resulting from such
adjustment, and any fractional shares resulting from such adjustment shall be
disregarded.

 

15.7 Section 409A

Notwithstanding any other provision of the Plan to the contrary, (a) any
adjustments made pursuant to this Section 15 to Awards that are considered
“deferred compensation” within the meaning of Section 409A shall be made in
compliance with the requirements of Section 409A and (b) any adjustments made
pursuant to this Section 15 to Awards that are not considered “deferred
compensation” subject to Section 409A shall be made in such a manner as to
ensure that after such adjustment the Awards either (i) continue not to be
subject to Section 409A or (ii) comply with the requirements of Section 409A.

SECTION 16. CODE SECTION 162(m) PROVISIONS

Notwithstanding any other provision of the Plan to the contrary, if the
Committee determines, at the time Awards are granted to a Participant who is, or
is likely to be as of the end of the tax year in which the Company would claim a
tax deduction in connection with such Award, a Covered Employee, then the
Committee may provide that this Section 16 is applicable to such Award.

 

16.1 Performance Criteria

If an Award is subject to this Section 16, then the lapsing of restrictions
thereon and the distribution of cash, shares of Common Stock or other property
pursuant thereto, as applicable, shall be subject to the achievement of one or
more objective performance goals established by the Committee, which shall be
based on the attainment of specified levels of one of or any combination of the
following “performance criteria” for the Company as a whole or any affiliate or
business unit of the Company, as reported or calculated by the Company: cash
flows (including, but not limited to, operating cash flow, free cash flow or
cash flow return on capital); working capital; earnings per share; book value
per share; operating income (including or excluding depreciation, amortization,
extraordinary items, restructuring charges or other expenses); revenues;
operating margins; return on assets; return on equity; debt; debt plus equity;
market or economic value added; share price appreciation; total shareholder
return; cost control;

 

-14-



--------------------------------------------------------------------------------

strategic initiatives; market share; net income; return on invested capital;
improvements in capital structure; or customer satisfaction, employee
satisfaction, services performance, subscriber, cash management or asset
management metrics (together, the “Performance Criteria”).

Such performance goals also may be based on the achievement of specified levels
of Company performance (or performance of an applicable affiliate or business
unit of the Company) under one or more of the Performance Criteria described
above relative to the performance of other companies. Such performance goals
shall be set by the Committee within the time period prescribed by, and shall
otherwise comply with the requirements of, Section 162(m) of the Code, or any
successor provision thereto, and the regulations thereunder.

The Committee may provide in any such Award that any evaluation of performance
may include or exclude any of the following events that occurs during a
performance period: (i) asset write-downs, (ii) litigation or claim judgments or
settlements, (iii) the effect of changes in tax laws, accounting principles, or
other laws or provisions affecting reported results, (iv) any reorganization and
restructuring programs, (v) extraordinary, unusual and/or nonrecurring items of
gain or loss, that in all of the foregoing the Company identifies in its audited
financial statements, including notes to the financial statements, or the
Management’s Discussion and Analysis section of the Company’s periodic reports,
(vi) acquisitions or divestitures, (vii) foreign exchange gains and losses,
(viii) gains and losses on asset sales, and (ix) impairments. To the extent such
inclusions or exclusions affect Awards to Covered Employees, they shall be
prescribed in a form that satisfies the requirements for “performance-based
compensation” within the meaning of Section 162(m)(4)(C) of the Code, or any
successor provision thereto.

 

16.2 Adjustment of Awards

Notwithstanding any provision of the Plan other than Section 15, with respect to
any Award that is subject to this Section 16, the Committee may adjust
downwards, but not upwards, the amount payable pursuant to such Award, and the
Committee may not waive the achievement of the applicable performance goals
except in the case of the death or disability of the Covered Employee.

 

16.3 Limitations

Subject to adjustment from time to time as provided in Section 15.1, no Covered
Employee may be granted Awards other than Performance Units subject to this
Section 16 in any calendar year period with respect to more than 750,000 shares
of Common Stock for such Awards, except that the Company may make additional
onetime grants of such Awards for up to 750,000 shares to newly hired or newly
promoted individuals, and the maximum dollar value payable with respect to any
one calendar year to any Covered Employee with respect to Performance Units or
other awards payable in cash subject to this Section 16 is $2,000,000.

The Committee shall have the power to impose such other restrictions on Awards
subject to this Section 16 as it may deem necessary or appropriate to ensure
that such Awards satisfy all requirements for “performance-based compensation”
within the meaning of Section 162(m)(4)(C) of the Code, or any successor
provision thereto.

 

-15-



--------------------------------------------------------------------------------

SECTION 17. AMENDMENT AND TERMINATION

 

17.1 Amendment, Suspension or Termination

The Board or the Compensation Committee may amend, suspend or terminate the Plan
or any portion of the Plan at any time and in such respects as it shall deem
advisable; provided, however, that, to the extent required by applicable law,
regulation or stock exchange rule, shareholder approval shall be required for
any amendment to the Plan; and provided, further, that any amendment that
requires shareholder approval may be made only by the Board. Subject to
Section 17.3, the Committee may amend the terms of any outstanding Award,
prospectively or retroactively.

 

17.2 Term of the Plan

Unless sooner terminated as provided herein, the Plan shall automatically
terminate on the tenth anniversary of the earlier of (a) the date the Board
adopted the Plan and (b) the date the shareholders approved the Plan. After the
Plan is terminated, no future Awards may be granted, but Awards previously
granted shall remain outstanding in accordance with their terms and conditions
and the Plan’s terms and conditions.

 

17.3 Consent of Participant

The amendment, suspension or termination of the Plan or a portion thereof or the
amendment of an outstanding Award shall not, without the Participant’s consent,
materially adversely affect any rights under any Award theretofore granted to
the Participant under the Plan. Any change or adjustment to an outstanding
Incentive Stock Option shall not, without the consent of the Participant, be
made in a manner so as to constitute a “modification” that would cause such
Incentive Stock Option to fail to continue to qualify as an Incentive Stock
Option. Notwithstanding the foregoing, any adjustments made pursuant to
Section 15 shall not be subject to these restrictions.

SECTION 18. GENERAL

 

18.1 No Individual Rights

No individual or Participant shall have any claim to be granted any Award under
the Plan, and the Company has no obligation for uniformity of treatment of
Participants under the Plan.

Furthermore, nothing in the Plan or any Award granted under the Plan shall be
deemed to constitute an employment contract or confer or be deemed to confer on
any Participant any right to continue in the employ of, or to continue any other
relationship with, the Company or any Related Company or limit in any way the
right of the Company or any Related Company to terminate a Participant’s
employment or other relationship at any time, with or without cause.

 

-16-



--------------------------------------------------------------------------------

18.2 Issuance of Shares

(a) Notwithstanding any other provision of the Plan, the Company shall have no
obligation to issue or deliver any shares of Common Stock under the Plan or make
any other distribution of benefits under the Plan unless, in the opinion of the
Company’s counsel, such issuance, delivery or distribution would comply with all
applicable laws (including, without limitation, the requirements of the
Securities Act or the laws of any state or foreign jurisdiction) and the
applicable requirements of any securities exchange or similar entity.

(b) The Company shall be under no obligation to any Participant to register for
offering or resale or to qualify for exemption under the Securities Act, or to
register or qualify under the laws of any state or foreign jurisdiction, any
shares of Common Stock, security or interest in a security paid or issued under,
or created by, the Plan, or to continue in effect any such registrations or
qualifications if made.

(c) As a condition to the exercise of an Option or any other receipt of Common
Stock pursuant to an Award under the Plan, the Company may require (i) the
Participant to represent and warrant at the time of any such exercise or receipt
that such shares are being purchased or received only for the Participant’s own
account and without any present intention to sell or distribute such shares and
(ii) such other action or agreement by the Participant as may from time to time
be necessary to comply with federal, state and foreign securities laws. At the
option of the Company, a stop-transfer order against any such shares may be
placed on the official stock books and records of the Company, and a legend
indicating that such shares may not be pledged, sold or otherwise transferred,
unless an opinion of counsel is provided (concurred in by counsel for the
Company) stating that such transfer is not in violation of any applicable law or
regulation, may be stamped on stock certificates to ensure exemption from
registration. The Committee may also require the Participant to execute and
deliver to the Company a purchase agreement or such other agreement as may be in
use by the Company at such time that describes certain terms and conditions
applicable to the shares.

(d) To the extent the Plan or any instrument evidencing an Award provides for
issuance of stock certificates to reflect the issuance of shares of Common
Stock, the issuance may be effected on a noncertificated basis, to the extent
not prohibited by applicable law or the applicable rules of any stock exchange.

 

18.3 Indemnification

(a) Each person who is or shall have been a member of the Board, the
Compensation Committee, or a committee of the Board or an officer of the Company
to whom authority to administer the Plan was delegated in accordance with
Section 3.1, shall be indemnified and held harmless by the Company against and
from any loss, cost, liability or expense that may be imposed upon or reasonably
incurred by such person in connection with or resulting from any claim, action,
suit or proceeding to which such person may be a party or in which such person
may be involved by reason of any action taken or failure to act under the Plan
and against and from any and all amounts paid by such person in settlement
thereof, with the Company’s approval, or paid by such person in satisfaction of
any judgment in any such claim, action, suit or proceeding against such person,
unless such loss, cost, liability or expense is a result of such

 

-17-



--------------------------------------------------------------------------------

person’s own willful misconduct or except as expressly provided by statute;
provided, however, that such person shall give the Company an opportunity, at
its own expense, to handle and defend the same before such person undertakes to
handle and defend it on such person’s own behalf.

(b) The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such person may be entitled under the
Company’s articles of incorporation or bylaws, as a matter of law, or otherwise,
or of any power that the Company may have to indemnify or hold harmless.

 

18.4 No Rights as a Shareholder

Unless otherwise provided by the Committee or in the instrument evidencing the
Award or in a written employment, services or other agreement, no Award, other
than a Stock Award, shall entitle the Participant to any cash dividend, voting
or other right of a shareholder unless and until the date of issuance under the
Plan of the shares that are the subject of such Award.

 

18.5 Compliance with Laws and Regulations

(a) In interpreting and applying the provisions of the Plan, any Option granted
as an Incentive Stock Option pursuant to the Plan shall, to the extent permitted
by law, be construed as an “incentive stock option” within the meaning of
Section 422 of the Code.

(b) The Plan and Awards granted under the Plan are intended to be exempt from
the requirements of Section 409A to the maximum extent possible, whether
pursuant to the short-term deferral exception described in Treasury Regulation
Section 1.409A-1(b)(4), the exclusion applicable to stock options, stock
appreciation rights and certain other equity-based compensation under Treasury
Regulation Section 1.409A-1(b)(5), or otherwise. To the extent Section 409A is
applicable to the Plan or any Award granted under the Plan, it is intended that
the Plan and any Awards granted under the Plan shall comply with the deferral,
payout and other limitations and restrictions imposed under Section 409A.
Notwithstanding any other provision of the Plan or any Award granted under the
Plan to the contrary, the Plan and any Award granted under the Plan shall be
interpreted, operated and administered in a manner consistent with such
intentions. Without limiting the generality of the foregoing, and
notwithstanding any other provision of the Plan or any Award granted under the
Plan to the contrary, with respect to any payments and benefits under the Plan
or any Award granted under the Plan to which Section 409A applies, all
references in the Plan or any Award granted under the Plan to the termination of
the Participant’s employment or service are intended to mean the Participant’s
“separation from service,” within the meaning of Section 409A(a)(2)(A)(i). In
addition, if the Participant is a “specified employee,” within the meaning of
Section 409A, then to the extent necessary to avoid subjecting the Participant
to the imposition of any additional tax under Section 409A, amounts that would
otherwise be payable under the Plan or any Award granted under the Plan during
the six-month period immediately following the Participant’s “separation from
service,” within the meaning of Section 409A(a)(2)(A)(i), shall not be paid to
the Participant during such period, but shall instead be accumulated and paid to
the Participant (or, in the event of the Participant’s death, the Participant’s
estate) in a lump sum on the first business day after the earlier of the date
that is six months following the Participant’s separation from

 

-18-



--------------------------------------------------------------------------------

service or the Participant’s death. Notwithstanding any other provision of the
Plan to the contrary, the Committee, to the extent it deems necessary or
advisable in its sole discretion, reserves the right, but shall not be required,
to unilaterally amend or modify the Plan and any Award granted under the Plan so
that the Award qualifies for exemption from or complies with Section 409A;
provided, however, that the Committee makes no representations that Awards
granted under the Plan shall be exempt from or comply with Section 409A and
makes no undertaking to preclude Section 409A from applying to Awards granted
under the Plan.

(c) Also notwithstanding any other provision of the Plan to the contrary, the
Board or the Compensation Committee shall have broad authority to amend the Plan
or any outstanding Award without the consent of the Participant to the extent
the Board or the Compensation Committee deems necessary or advisable to comply
with, or take into account, changes in applicable tax laws, securities laws,
accounting rules or other applicable laws, rules or regulations.

 

18.6 Participants in Other Countries or Jurisdictions

Without amending the Plan, the Committee may grant Awards to Eligible Persons
who are foreign nationals on such terms and conditions different from those
specified in the Plan as may, in the judgment of the Committee, be necessary or
desirable to foster and promote achievement of the purposes of the Plan and
shall have the authority to adopt such modifications, procedures, subplans and
the like as may be necessary or desirable to comply with provisions of the laws
or regulations of other countries or jurisdictions in which the Company or any
Related Company may operate or have employees to ensure the viability of the
benefits from Awards granted to Participants employed in such countries or
jurisdictions, meet the requirements that permit the Plan to operate in a
qualified or tax-efficient manner, comply with applicable foreign laws or
regulations and meet the objectives of the Plan.

 

18.7 No Trust or Fund

The Plan is intended to constitute an “unfunded” plan. Nothing contained herein
shall require the Company to segregate any monies or other property, or shares
of Common Stock, or to create any trusts, or to make any special deposits for
any immediate or deferred amounts payable to any Participant, and no Participant
shall have any rights that are greater than those of a general unsecured
creditor of the Company.

 

18.8 Successors

All obligations of the Company under the Plan with respect to Awards shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all the business and/or assets of the
Company.

 

18.9 Severability

If any provision of the Plan or any Award is determined to be invalid, illegal
or unenforceable in any jurisdiction, or as to any person, or would disqualify
the Plan or any Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to

 

-19-



--------------------------------------------------------------------------------

conform to applicable laws, or, if it cannot be so construed or deemed amended
without, in the Committee’s determination, materially altering the intent of the
Plan or the Award, such provision shall be stricken as to such jurisdiction,
person or Award, and the remainder of the Plan and any such Award shall remain
in full force and effect.

 

18.10 Choice of Law and Venue

The Plan, all Awards granted thereunder and all determinations made and actions
taken pursuant hereto, to the extent not otherwise governed by the laws of the
United States, shall be governed by the laws of the State of Washington without
giving effect to principles of conflicts of law. Participants irrevocably
consent to the nonexclusive jurisdiction and venue of the state and federal
courts located in the State of Washington.

 

18.11 Legal Requirements

The granting of Awards and the issuance of shares of Common Stock under the Plan
are subject to all applicable laws, rules and regulations and to such approvals
by any governmental agencies or national securities exchanges as may be
required.

SECTION 19. EFFECTIVE DATE

The Plan, as amended and restated, shall become effective on the date of
shareholder approval at the 2015 Annual Meeting of Shareholders (the “Effective
Date”). If the shareholders of the Company do not approve the Plan within
12 months after the Board’s adoption of the Plan, any Incentive Stock Options
granted under the Plan will be treated as Nonqualified Stock Options.

 

-20-



--------------------------------------------------------------------------------

APPENDIX A

DEFINITIONS

As used in the Plan,

“Acquired Entity” means any entity acquired by the Company or a Related Company
or with which the Company or a Related Company merges or combines.

“Award” means any Option, Stock Appreciation Right, Stock Award, Restricted
Stock, Stock Unit, Performance Share, Performance Unit, cash-based award or
other incentive payable in cash or in shares of Common Stock as may be
designated by the Committee from time to time.

“Board” means the Board of Directors of the Company.

“Cause,” unless otherwise defined in the instrument evidencing an Award or in a
written employment, services or other agreement between the Participant and the
Company or a Related Company, means dishonesty, fraud, serious or willful
misconduct, unauthorized use or disclosure of confidential information or trade
secrets, or conduct prohibited by law (except minor violations), in each case as
determined by the Company’s chief human resources officer or other person
performing that function or, in the case of directors and executive officers,
the Compensation Committee, whose determination shall be conclusive and binding.

“Change of Control,” unless the Committee determines otherwise with respect to
an Award at the time the Award is granted or unless otherwise defined for
purposes of an Award in a written employment, services or other agreement
between the Participant and the Company or a Related Company, means the
occurrence of any of the following events:

(a) an acquisition by any Entity of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of more than 50% of the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that the following acquisitions shall not
constitute a Change of Control: (i) any acquisition directly from the Company,
other than an acquisition by virtue of the exercise of a conversion privilege
where the security being so converted was not acquired directly from the Company
by the party exercising the conversion privilege, (ii) any acquisition by the
Company, (iii) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any Related Company, (iv) any
acquisition by a Founder Shareholder, provided that this clause (iv) shall
terminate and be of no effect with respect to a Founder Shareholder at such time
as such Founder Shareholder’s beneficial ownership of the Outstanding Company
Voting Securities is less than 25%, or (v) any acquisition by any Entity
pursuant to a transaction that meets the conditions of clauses (i), (ii) and
(iii) set forth in the definition of Company Transaction;

(b) a change in the composition of the Board during any two-year period such
that the individuals who, as of the beginning of such two-year period,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that for purposes of this
definition, any individual who becomes a member of the

 

A-1



--------------------------------------------------------------------------------

Board subsequent to the beginning of the two-year period, whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of those individuals who are members of the Board and who
were also members of the Incumbent Board (or deemed to be such pursuant to this
proviso) shall be considered as though such individual were a member of the
Incumbent Board; and provided further, however, that any such individual whose
initial assumption of office occurs as a result of or in connection with an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of an Entity other than the Board shall not be considered a member
of the Incumbent Board; or

(c) the consummation of a Company Transaction.

“Class A Common Stock” means the Class A Common Stock, par value $0.0001 per
share, of the Company.

“Class B Common Stock” means the Class B Common Stock, par value $0.0001 per
share, of the Company.

“Class C Capital Stock” means the Class C Capital Stock, par value $0.0001 per
share, of the Company.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Committee” has the meaning set forth in Section 3.1.

“Common Stock” means Class A Common Stock and Class C Capital Stock, both of
which may be issued under the Plan, or any security into which such Common Stock
may be changed as contemplated by the adjustment provisions of Section 15.
Unless otherwise provided with respect to an Award, references to Common Stock
in the Plan or an Award refer to the applicable class, or classes, of securities
for which the Award is granted to a Participant.

“Company” means Zillow Group, Inc., a Washington corporation.

“Company Transaction,” unless the Committee determines otherwise with respect to
an Award at the time the Award is granted or unless otherwise defined for
purposes of an Award in a written employment, services or other agreement
between the Participant and the Company or a Related Company, means consummation
of:

(a) a merger or consolidation of the Company with or into any other company;

(b) a statutory share exchange pursuant to which all of the Company’s
outstanding shares are acquired or a sale in one transaction or a series of
transactions undertaken with a common purpose of all of the Company’s
outstanding voting securities; or

(c) a sale, lease, exchange or other transfer in one transaction or a series of
related transactions undertaken with a common purpose of all or substantially
all of the Company’s assets,

 

A-2



--------------------------------------------------------------------------------

excluding, however, in each case, any such transaction pursuant to which

(i) the Entities who are the beneficial owners of the Outstanding Company Voting
Securities immediately prior to such transaction will beneficially own, directly
or indirectly, at least 50% of the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors of the
Successor Company in substantially the same proportions as their ownership,
immediately prior to such transaction, of the Outstanding Company Voting
Securities;

(ii) no Entity (other than the Company, any employee benefit plan (or related
trust) of the Company, a Related Company or a Successor Company) will
beneficially own, directly or indirectly, more than 50% of the combined voting
power of the outstanding voting securities of the Successor Company entitled to
vote generally in the election of directors, unless such ownership resulted
solely from ownership of securities of the Company prior to such transaction;
and

(iii) individuals who were members of the Incumbent Board will immediately after
the consummation of such transaction constitute at least a majority of the
members of the board of directors of the Successor Company.

Where a series of transactions undertaken with a common purpose is deemed to be
a Company Transaction, the date of such Company Transaction shall be the date on
which the last of such transactions is consummated.

“Compensation Committee” means the Compensation Committee of the Board.

“Covered Employee” means a “covered employee” as that term is defined for
purposes of Section 162(m)(3) of the Code or any successor provision.

“Disability,” unless otherwise defined by the Committee for purposes of the Plan
in the instrument evidencing an Award or in a written employment, services or
other agreement between the Participant and the Company or a Related Company,
means a mental or physical impairment of the Participant that is expected to
result in death or that has lasted or is expected to last for a continuous
period of 12 months or more and that causes the Participant to be unable to
perform his or her material duties for the Company or a Related Company and to
be engaged in any substantial gainful activity, in each case as determined by
the Company’s chief human resources officer or other person performing that
function or, in the case of directors and executive officers, the Compensation
Committee, whose determination shall be conclusive and binding.

“Effective Date” has the meaning set forth in Section 19.

“Eligible Person” means any person eligible to receive an Award as set forth in
Section 5.

“Entity” means any individual, entity or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act).

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

A-3



--------------------------------------------------------------------------------

“Fair Market Value” means the closing price for the Common Stock on any given
date during regular trading, or if not trading on that date, such price on the
last preceding date on which the Common Stock was traded, unless determined
otherwise by the Committee using such methods or procedures as it may establish.

“Founder Shareholder” means any holder of record of the Class B Common Stock,
par value $0.0001 per share, of the Company as of July 19, 2011.

“Grant Date” means the later of (a) the date on which the Committee completes
the corporate action authorizing the grant of an Award or such later date
specified by the Committee and (b) the date on which all conditions precedent to
an Award have been satisfied, provided that conditions to the exercisability or
vesting of Awards shall not defer the Grant Date.

“Incentive Stock Option” means an Option granted with the intention that it
qualify as an “incentive stock option” as that term is defined for purposes of
Section 422 of the Code or any successor provision.

“Incumbent Board” has the meaning set forth in the definition of “Change of
Control.”

“IPO Date” means the date of the underwriting agreement between Zillow, Inc. and
the underwriter(s) managing the initial public offering of the Class A Common
Stock of Zillow, Inc., pursuant to which the Class A Common Stock was priced for
the initial public offering of Zillow, Inc.

“Nonqualified Stock Option” means an Option other than an Incentive Stock
Option.

“Option” means a right to purchase Common Stock granted under Section 7.

“Option Expiration Date” means the last day of the maximum term of an Option.

“Outstanding Company Voting Securities” has the meaning set forth in the
definition of “Change of Control.”

“Parent Company” means a company or other entity which as a result of a Company
Transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries.

“Participant” means any Eligible Person to whom an Award is granted.

“Performance Award” means an Award of Performance Shares or Performance Units
granted under Section 11.

“Performance Criteria” has the meaning set forth in Section 16.1.

“Performance Share” means an Award of units denominated in shares of Common
Stock granted under Section 11.1.

“Performance Unit” means an Award of units denominated in cash or property other
than shares of Common Stock granted under Section 11.2.

 

A-4



--------------------------------------------------------------------------------

“Plan” means the Amended and Restated Zillow Group, Inc. 2011 Incentive Plan, as
amended and restated from time to time (which previously was called the Zillow,
Inc. Amended and Restated 2011 Incentive Plan, as amended). For purpose of
Section 17.2, the Plan term is measured from the date of Board approval of the
Plan, as currently renamed.

“Prior Plan” has the meaning set forth in Section 4.1(d).

“Related Company” means any entity that is directly or indirectly controlled by,
in control of or under common control with the Company.

“Restricted Stock” means an Award of shares of Common Stock granted under
Section 10, the rights of ownership of which are subject to restrictions
prescribed by the Committee.

“Restricted Stock Unit” means a Stock Unit subject to restrictions prescribed by
the Committee.

“Retirement,” unless otherwise defined in the instrument evidencing the Award or
in a written employment, services or other agreement between the Participant and
the Company or a Related Company, means “retirement” as defined for purposes of
the Plan by the Committee or the Company’s chief human resources officer or
other person performing that function or, if not so defined, means Termination
of Service on or after the date the Participant reaches “normal retirement age,”
as that term is defined in Section 411(a)(8) of the Code.

“Section 409A” means Section 409A of the Code, including any regulations and
other guidance issued thereunder by the Department of the Treasury and/or the
Internal Revenue Service.

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Stock Appreciation Right” or “SAR” means a right granted under Section 9.1 to
receive the excess of the Fair Market Value of a specified number of shares of
Common Stock over the grant price.

“Stock Award” means an Award of shares of Common Stock granted under Section 10,
the rights of ownership of which are not subject to restrictions prescribed by
the Committee.

“Stock Unit,” including a Restricted Stock Unit, means an Award denominated in
units of Common Stock granted under Section 10.

“Substitute Awards” means Awards granted or shares of Common Stock issued by the
Company in substitution or exchange for awards previously granted by an Acquired
Entity.

“Successor Company” means the surviving company, the successor company or Parent
Company, as applicable, in connection with a Company Transaction.

“Termination of Service” means a termination of employment or service
relationship with the Company or a Related Company for any reason, whether
voluntary or involuntary, including by reason of death, Disability or
Retirement. Any question as to whether and when there has been a Termination of
Service for the purposes of an Award and the cause of such Termination of
Service shall be determined by the Company’s chief human resources officer or
other person

 

A-5



--------------------------------------------------------------------------------

performing that function or, with respect to directors and executive officers,
by the Compensation Committee, whose determination shall be conclusive and
binding. Transfer of a Participant’s employment or service relationship between
the Company and any Related Company shall not be considered a Termination of
Service for purposes of an Award. Unless the Compensation Committee determines
otherwise, a Termination of Service shall be deemed to occur if the
Participant’s employment or service relationship is with an entity that has
ceased to be a Related Company. A Participant’s change in status from an
employee of the Company or a Related Company to a nonemployee director,
consultant, advisor, or independent contractor of the Company or a Related
Company, or a change in status from a nonemployee director, consultant, advisor
or independent contractor of the Company or a Related Company to an employee of
the Company or a Related Company, shall not be considered a Termination of
Service.

“Vesting Commencement Date” means the Grant Date or such other date selected by
the Committee as the date from which an Award begins to vest.

 

A-6



--------------------------------------------------------------------------------

PLAN ADOPTION AND AMENDMENTS/ADJUSTMENTS

SUMMARY PAGE

 

Date of Board

Action

   Action   

Section/Effect

of Amendment

  

Date of Shareholder

Approval

June 16, 2011    Initial Plan Adoption       June 16, 2011 March 22, 2012   
Share increase of 1,000,000 shares. Addition of Section 162(m) provisions and
related performance criteria   

Section 4.1(a).

Section 16 added (and the sections following it renumbered; certain capitalized
terms used in Section 16 added to Appendix A)

   June 1, 2012 March 13, 2013    Share increase of 1,500,000 shares    Section
4.1(a) (effected by standalone amendment)    May 31, 2013 April 17, 2015   
Share increase by 1,500,000 shares (Section 4.1(a)); inclusion of ability to
grant Class C capital stock; and general amendment and restatement    General
amendment and restatement    June 11, 2015